01/26/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0314

                                          DA 21-0314
                                       _________________

ADVOCATES FOR SCHOOL TRUST LANDS,

            Plaintiff and Appellant,

and K.B. and K.B., by and through their parent and
general guardian,

            Plaintiffs,

      v.

STATE OF MONTANA,
                                                                      ORDER
            Defendant and Appellee,

      and

MONTANA FARM BUREAU FEDERATION,
MONTANA STOCKGROWERS ASSOCIATION,
MONTANA WATER RESOURCES ASSOCIATION,
ASSOCIATION OF GALLATIN AGRICULTURAL
IRRIGATORS,

            Intervenors and Appellees.
                                    _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael F. McMahon, District Judge.

                                                     For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  January 26 2022